Citation Nr: 0126989	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  99-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for glaucoma, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in March 1998. 


REMAND

The veteran asserts that the 30 percent rating for his 
service-connected glaucoma, which rating has been in effect 
since January 1987, does not adequately address the level of 
impairment caused by that disability.  He argues that the 
condition has worsened, causing blurriness, burning pain and 
constant medication.  The Board notes that the most recent VA 
Compensation and Pension examination was conducted in this 
case in November 1997, and the veteran contended in the 
substantive appeal receive in March 1999 that his condition 
has worsened.  A current examination that addresses the 
matters necessary to rate the disability should be obtained

In that regard, VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, provides that simple, primary, 
noncongestive glaucoma is rated on impairment of visual 
acuity or field loss, with a minimum of 10 percent disabling.  
38 C.F.R. § 4.84a, Diagnostic Code 6013 (2001). 

Concerning the field vision testing of the eyes, 38 C.F.R. 
§ 4.76 (2001) provides that the usual perimetric methods will 
be employed, using a standard perimeter a millimeter white 
test object.  At least 16 meridians 22 1/2 degrees apart will 
be charted for each eye.  The charts will be made a part of 
the report of examination.  Not less than 2 recordings, and 
when possible 3, will be made.  The minimum limit for this 
function is established as a concentric central contraction 
of the visual field to 5 degrees.  This type of contraction 
of the visual field reduces the visual efficiency to zero.  
Where available the examination for form field should be 
supplemented, where indicated, by the use of tangent screen 
or campimeter.  This last test is especially valuable in 
detection of scotoma.  Computing the average concentric 
contraction of visual fields is to be done using the criteria 
set out in 38 C.F.R. § 4.76a (2001).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The implementing regulations were adopted 
on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Because the VARO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should obtain copies of all VA 
treatment records pertaining to current 
treatment for the veteran's glaucoma not 
previously of record.  

3.  The appellant should be scheduled for 
a VA Compensation and Pension examination 
by an ophthalmologist to determine the 
severity of his service-connected 
glaucoma.  In addition to testing to 
determine the visual acuity and field 
vision, any other testing should be 
conducted.  Visual field loss should be 
reported in accordance with 38 C.F.R. 
§§4.76, 4.76a.  In this regard, the 
examiner should be provided with a copy of 
these regulations.  All findings must be 
reported in detail, and a complete 
rationale for any opinion expressed should 
be included in the examination report.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





